DETAILED ACTION
Examiner acknowledges receipt of the reply filed 5/9/2022, in response to the restriction requirement mailed 2/8/2022.  
Claims 1-12 and 18 are pending.  Claims 4, 6, and 10-12 are withdrawn from further consideration for the reasons set forth below.  
Claims 1-3, 5, 7-9, and 18 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 18) without traverse in the reply filed on 5/9/2022 is acknowledged.
Claims 13-17, 19, and 20 (groups 2 and 3) have been cancelled.  The restriction requirement mailed 2/8/2022 is rendered moot by the cancellation of the claims.
Examiner acknowledges Applicant’s election of the following species:
Buserelin as GnRH antagonist or agonist
HIV as viral disease
Testosterone as sex hormone
Claims 1-9 and 18 read on the elected species.
Claims 1-3, 5, 7-9, and 18 read on the elected species
Claims 4, 6, and 10-12 are withdrawn from further consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Drawings
The drawings are objected to for the following reasons.  
Figures 7 and 8 are difficult to decipher between the samples because of the lack of contrast in the shading. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 3, 5, 9, and 18 are objected to because of the following informalities:  
Regarding claim 1, the acronym GnRH should be written out in full in the first appearance in the claims.
Regarding claim 3, the acronym HIV should be written out in full in the first appearance in the claims.
Claims 5 and 9 should be amended to recite “is selected from the group consisting of”.
Claims 18 should be amended to recite “administering to said subject in need thereof”.
Appropriate correction is required.

Markush 
Claims 1-3, 5, and 7-9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
Claim 1 is drawn to a method to prevent progression of a viral disease in a subject in need thereof, the method comprising administering to said subject a GnRH antagonist or GnRH agonist; wherein the GnRH antagonist or GnRH agonist is an adjuvant immunotherapeutic; and wherein the method further comprises preventing progression of said viral disease for three years or more.  Claim 5 recites wherein the GnRH antagonist or GnRH agonist is selected from deslorelin, avorelin, leuprorelin, triptorelin, buserelin, fertirelin, lutrelin, goserelin, historelin, nafarelin, and pharmaceutically acceptable salts thereof.  
The Markush grouping of compounds recited in claim 1-3, 5, and 7-9 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited compounds are GnRH antagonists OR GnRH agonists, e.g., they have opposite function activities.  There is no evidence within the specification or the prior art of a common structural element that relates to a common function.  Examiner reiterates that the claims recite compounds that are functionally different- agonists vs. antagonists. Accordingly, the recited compounds are deemed to constitute an improper Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 4-6 should be parsed out into separate claims to recite components fall within the scope of GnRH antagonists and those that fall within the scope of GnRH agonists.

Claim 18 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
Claim 18 is drawn to a method for curing a subject suffering from a viral disease, the method comprising administering to said subject an adjuvant immunotherapeutic selected from a GnRH, GnRH antagonists, and GnRH agonists. 
The Markush grouping of compounds recited in claim 18 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited compounds are GnRH antagonists OR GnRH agonists, e.g., they have opposite function activities.  There is no evidence within the specification or the prior art of a common structural element that relates to a common function.  Examiner reiterates that the claims recite compounds that are functionally different- agonists vs. antagonists. Accordingly, the recited compounds are deemed to constitute an improper Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-3, 5, 7-9, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment and preventing progression of HIV with buserelin, testosterone, and HIV-1 antiretroviral therapy (ART), does not  provide enablement for treatment of all viral infections, much less “curing” a viral infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.
(1) The Nature of the Invention and (2) The Breadth of the claims
	Claim 1 (and dependent claims 2 and 4-9) drawn to a method to prevent progression of a viral disease in a subject in need thereof, the method comprising administering to said subject a GnRH antagonist or GnRH agonist; wherein the GnRH antagonist or GnRH agonist is an adjuvant immunotherapeutic; and wherein the method further comprises preventing progression of said viral disease for three years or more. 
Claim 18 is drawn to a method for curing a subject suffering from a viral disease, the method comprising administering to said subject an adjuvant immunotherapeutic selected from a GnRH, GnRH antagonists, and GnRH agonists.  
	The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to prevent progression of all viral infections. Claims 2 and 18 are drawn to curing all forms of viral infections.
(3) The state of the prior art and (5) The predictability or unpredictability of the art
A search of the art did not uncover a single agent that was able to treat all viral diseases. 
For example, viruses depend on other cells (bacterial, plant, or animal) to reproduce (Overview of Viruses, Merck Manuals, accessed 5/1/2017 at URL merckmanuals.com/professional/infectious-diseases/viruses/overview-of-viruses, pp. 1-5).  Viruses are DNA and RNA based and require host cell machinery to reproduce. For infection to occur, the virus first attaches to the host cell at one or one of several receptor molecules on the cell surface. The viral DNA or RNA then enters the host cell and separates from the outer cover (uncoating) and replicates inside the host cell in a process that requires specific enzymes. The newly synthesized viral components then assemble into a complete virus particle. The host cell typically dies, releasing new viruses that infect other host cells.  The consequences of viral infection vary considerably. Many infections cause acute illness after a brief incubation period, but some are asymptomatic or cause minor symptoms that may not be recognized except in retrospect. Many viral infections are cleared by the body’s defenses, but some remain in a latent state, and some cause chronic disease.  Some disorders are caused by viral reactivation in the CNS after a very long latency period.  These diseases include progressive multifocal leukoencephalopathy (due to the JC virus, a polyomavirus), subacute sclerosing panencephalitis (due to measles virus), and progressive rubella panencephalitis (due to rubella virus).  Several hundred different viruses infect humans but vary by way of transmission method (respiratory, enteric, sexually transmitted, etc.).  Other viruses are further associated with certain forms of cancer.  Treatment can involve antivirals that affect viral replication (e.g., viral particle attachment to host cell, cellular replication, or enzymes). Interferon therapy is another form of viral treatment.  Although several antiviral agents have been shown to treat more than one form of virus (e.g., HIV and hepatitis B), there is no one shoe fits all scenario.  In part, this is due to the type of cell and location of the virus which are highly variable across all forms of viruses (affecting plants, bacterium, and animals). 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Thus, for preventing progression and curing all viral infections, the possibilities are vast. Each pathogen is distinct and it would be highly unpredictable given the art and the breadth of the claims to determine if GnRH or analogs thereof  in combination with a sex hormone can treat all viral infections.
(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicants do not provide sufficient guidance or direction regarding the potential treatment and prevention of all viral infections.
The specification at pages 16-17 states that compounds are tested on cells made to express either GnRH I receptors or GnRH II receptors by transfection.  However, it is unclear from the specification as the exact identity of “compounds” that were assessed. 
Example 1 discloses an open label phase 2 clinical study in which 26 male patients with HIV were treated with buserelin nasal spray (daily for 28 days) and testosterone (single injection at day 7).  Buserelin is a GnRH agonist.  Examiner expressly notes that all HIV patients also received HIV-1 antiretroviral therapy (ART).  Patients in the study exhibited a lower HIV viral load at visit 6 (Day 29) as compared to baseline. 
Example 2 relates to a follow-up study that was conducted at 36-48 months after the phase 2 clinical trial.  The follow-up study included half of the original 26 participants: 13 patients. Of these 13 patients, 9 patients were assessed for clinical examination (specification at page 19).  
The specification states:
Combining the virological results of the six patients for whom virological changes were determined with their immunological results revealed that three (50%) progressed immunologically and virologically, one (17%) did progress immunologically but not virologically, one (17%) did progress virologically but not immunologically, and one (17%) did neither progress virologically nor immunologically.

In conclusion, over a period of 36 to 48 months after four weeks of treatment with a GnRH analogue, about half of the patients who was reevaluated after treatment with the GnRH analogue in the initial clinical study (Example 1) did not progress immunologically and about one third [2 patients] did not progress virologically. Combined, there was one patient (17%) who did neither progress immunologically nor virologically.

Specification at p. 20, ll. 28-33 and p. 21 , ll. 3-7.  Emphasis added
	
Examiner notes that this disclosure is misleading.  26 male HIV+ patients were initially assessed in the clinical trial.  Therefore, if 2 patients did not progress virologically this equates to 7.7% of the original clinical trial participants.  The one patient that did not progress immunologically nor virologically equates to 3.84% of the original clinical trial participants.   Examiner further reiterates that patients involved in the clinical trial also received an antiviral therapy, in addition to buserelin and testosterone.
Buserelin is a GnRH agonist.  There is no disclosure of any GnRH agonist, much less GnRH antagonists that was reduced to practice.  The only sex hormone that was assessed was testosterone.  Only male HIV+ patients were examined.   There is no other data relating to other viruses.
 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claims is broader than the disclosure, specifically, the instant claims are directed to the prevention of progression and curing all viral infections, but the specification and prior art do not provide support for this. It is deemed to be undue experimentation on the part of the skilled artisan to extrapolate from 1 virus, 1 GnRH agonist, and 1 sex hormone to all iterations and combinations of viruses, GnRH agonist or GnRH antagonists, and sex hormones that fall within the instant claim scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITH/ISR Immune System Regulation (pp. 1-13 (2014)- cited in IDS filed 8/21/2019 hereinafter referred to as “ISR immune”).  The ISR Immune reference is by the named applicant, ISR Immune System Regulation Holding AB.
The ISR Immune reference teaches an open phase II study in which HIV-1 infected male adult patients and the in vivo effects on T cell population viral load of a GnRH analog [buserelin] during 28 days administration, combined with testosterone injection are assessed.  The reference states that lymphocytes from healthy and HIV-infected patients incubated with GnRH have increased activation and expression of HLA class I (p. 2).  Patients in the study were administered buserelin (GnRH analog) daily for 28 days. Patients also received an intramuscular testosterone by injection after seven days of buserelin treatment (p. 3).  Figure 1 outlines the clinical trial treatment. Treatment ended at day 29, and the clinical trial ended at day 59.  The ISR Immune reference states that outcome analysis was extended including the follow-up.  Specifically: 
The careful review and comparison of data however suggested that some of the immunological and virological parameters that I changed already at Visit 6 continued changing until Visit 7 and others, and that had not change until the end of treatment period (Visit 6) only started changing thereafter. Such sustained and or delayed effects came as a surprise for us. The nature of the adaptive immune system however provides a plausible explanation. Once triggered, cellular immune reactions not only can become clinically apparent after weeks, they also can last for weeks and months.  Drawing on the hypothesis that buserelin is able to activate the immune system, and extended analysis considering the logical and virological effects even after treatment seems self-evident. We therefore decided to systematically assess the data for sustained and/or delayed of facts by comparing baseline data to date at the end of the follow-up period (Visit 7) in the same way as we analyze change between baseline and the end of treatment (Visit 6).

ISR Immune at p. 9.  Results indicate a significant decrease in HIV viral load from baseline [prevent viral progression]  (pp. 10, 12).  Significant increases in HLA class 1 expression between baseline and Visit 6 on CD4 and CD8 T cells were identified.  Id.  Analysis of the HIV specific CD8 cells revealed an increase in the binding capacity of HIV primed CD8 cells. This effect was seen by the end of treatment and was more notable in follow-up (visit 7) (p. 10).  See also pages 11-12.  This suggests that buserelin was able to persistently stimulate HIV primed CD8 cells for further activation and clonal expansion.  Id.  
ISR Immune appears to disclose the exact same clinical trial assessed in Example 1.  The reference discloses a phase II clinical study  at University of Pretoria, South Africa by Applicant and Fig. 1 of ISR Immune is the same as trial design as instant Figure 3.  It appears that Example 2 of the application is merely a follow-up study of patients described in the ISR Immune reference.   Per instant example 2, 13 of the original patients were further assessed 36-48 after the end of treatment.  Accordingly, ISR Immune teaches the exact same male HIV patient population that was treated with a combination of buserelin and testosterone in the original phase 2 clinical trial.
To invalidate a patent by anticipation, a prior art reference normally needs to disclose each and every limitation of the claim.  See Standard Havens Prods., Inc. v. Gencor Indus., Inc.,  953 F.2d 1360, 1369,  21 USPQ2d 1321, 1328 (Fed. Cir. 1991). However, a prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it.  See id. and Verdegaal Bros., Inc. v. Union Oil Co. of Cal.,  814 F.2d 628, 630, 2 USPQ2d 1051,1053 (Fed. Cir. 1987). Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.  See In re King, 801 F.2d 1324, 1326, 231 USPQ 136, 138 (Fed. Cir. 1986). Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) at 780. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  See id. at 782. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633.  
	This court's decision in Titanium Metals illustrates these principles.  See  Titanium Metals, 778 F.2d at 775. In Titanium Metals, the patent applicants sought a patent for a titanium alloy containing various ranges of nickel, molybdenum, iron, and titanium. The claims also required that the alloy be "characterized by good corrosion resistance in hot brine environments."  Titanium Metals, 778 F.2d at 776. A prior art reference disclosed a titanium alloy falling within the claimed ranges, but did not disclose any corrosion-resistant properties. This court affirmed a decision of the PTO Board of Appeals finding the claimed invention unpatentable as anticipated. This court concluded that the claimed alloy was not novel, noting, "it is immaterial, on the issue of their novelty, what inherent properties the alloys have or whether these applicants discovered certain inherent properties."  Id. at 782. This same reasoning holds true when it is not a property, but an ingredient, which is inherently contained in the prior art. The public remains free to make, use, or sell prior art compositions or processes, regardless of whether or not they understand their complete makeup or the underlying scientific principles which allow them to operate. The doctrine of anticipation by inherency, among other doctrines, enforces that basic principle."  See Atlas Powder Co. v. IRECO Inc., 51 USPQ2d 1943 (Fed. Cir. 1999).
	Thus, a reference may be anticipatory if it discloses every limitation of the claimed invention either explicitly or inherently.  A reference includes an inherent characteristic if that characteristic is the natural result flowing from the reference’s explicitly explicated limitations.  Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1269, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).
	In the instant case, the preventing progression of HIV for three years or more and/or curing a subject suffering from HIV naturally flows from the administration of a combination of buserelin (GnRH analog) for one month, in combination with administration of testosterone to an HIV patient.  
	Examiner expressly notes that ISR Immune discloses the same method of treatment steps (administration of GnRH analog and a sex hormone for one month) to the same patient population (HIV virus patient) that were performed in the instant application.  Thus it is common sense and anticipatory, that the same patients would have the same medical outcomes, preventing progression of HIV and/or curing of the viral disease.
	Accordingly, the limitations of instant claims 1-3, 5, 7-9, and 18 are satisfied.

Claims 1-3, 5, 7-9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljungbland et al. (U.S. 2011/0129532).
	Ljungbland et al. teach a treatment of HIV/AIDs with concomitant administration of GnRH of GnRH analog with one or more sex hormones (Abstract).  CD4+ T cells are key regulators of immunological responses and have a crucial role in maintaining immune competence. These cells are also the primary target for HIV (para. [0002]).  Ljungbland et al. teach that GnRH not only exhibits hormonal effects, but also stimulates the immune system (para. [0005]).  Ljungbland et al. teach a method of maintaining or even increasing the immune competence of CD4+ T cells in a patient suffering from viral disease, in particular HIV (paras. [0007], [0033]).  Ljungbland et al. teach a method of treating viral disease, comprising the concomitant administration of GnRH or GnRH analog or pharmaceutically acceptable salt thereof in an amount sufficient to maintain in the patient an elevated unphysiological plasma level, of GnRH or GnRH analog, and of at least one natural, semi-synthetic or synthetic sexual hormones in an amount sufficient to compensate for the elevated unphysiological plasma level effect of GnRH or GnRH analog, wherein the treatment period is for at least one month or longer (claims 1-2).  The patient in need of stimulation of his or her immune system or of maintaining the immune system in an adequate state is preferably treated with a dose of GnRH or GnRH analog sufficient to substantially suppress the release of FSH and LH over an extended period of time, such as for one month or longer (para. [0032]).  A preferred viral disease is HIV (e.g., paras. [0008], [0019], examples). The most preferred GnRH antagonists or GnRH agonists are triptorelin, nafarelin, buserelin, goserelin, and leuprolide (para. [0025], claim 5).  A preferred sex hormone is natural, semi-synthetic or testosterone (reads on androgen) (paras. [0013], [0020], [0027]-[0029], Ex. 7 and 9, Claims 11 and 19).  The examples used a GnRH agonist and showed that the GnRH analog increased T cell expression (examples).  Example 7 of Ljungbland et al. teaches treatment of an adult male AIDS patient with a GnRH analog injection in intervals of one month, and testosterone by injection in intervals of 2 to 3 weeks.
Examiner further notes that claims must be given their broadest reasonable claim interpretation.   Accordingly,  GnRH analogs, as taught by Ljungbland et al., are deemed to read on an adjuvant immunotherapeutic.  Ljungbland et al. clearly sets forth that GnRH analogs stimulate the immune system by maintaining or even increasing the immune competence of CD4+ T cells.  
	Examiner expressly notes that the present specification indicates that short-term treatment of about one month with a GnRH analog provides a long-term (36-48 months) and sustained immunomodulatory effect in HIV patients, which minimizes the risk of long-term disease progression and or cures the viral disease (instant specification Example 2).  
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Ljungbland et al. teach treatment of adult males with HIV with a GnRH agonist and testosterone (Example 7) for one month.  The reference further taught that treatment periods can be for one month or longer.  
While Ljungbland et al. do not teach the claimed effects of preventing progression of HIV for three years or more and/or curing HIV viral disease, Ljungbland et al. do perform the same treatment steps of administering a GnRH agonist (buserelin or other GnRH analogues taught by Ljungbland et al.) for one month or more, in combination with a sex hormone (e.g., testosterone).  Because the method steps are the same, Ljungbland et al. inherently teach the same process of a method to prevent progression of a viral disease for three years or more and/or a method of curing a subject suffering from a viral disease as in the current application. Ljungbland et al. therefore anticipates instant claims 1 and 18.  
	Regarding claim 3, a preferred viral disease is HIV (e.g., paras. [0008], [0019], examples).  Regarding claim 5, the most preferred GnRH antagonists or GnRH agonists are triptorelin, nafarelin, buserelin, goserelin, and leuprolide (para. [0025], claim 5).  Regarding claims 7-9, a preferred sex hormone is natural, semi-synthetic or testosterone (reads on androgen) (paras. [0013], [0020], [0027]-[0029], Ex. 7 and 9, claims 11 and 19).  
Accordingly, instant claims 1-3, 5, 7-9, and 18 anticipated by Ljungbland et al. 

Conclusion
Claims 1-12 and 18 are pending.  Claims 4, 6, and 10-12 are withdrawn.  

Claims 1-3, 5, 7-9, and 18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654